Citation Nr: 0120653	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  98-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for gastritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In February 2000, the 
Board remanded this case back to the RO for further 
development, including a search for VA treatment records and 
another VA examination if considered to be necessary.  The RO 
obtained the noted records and determined that an another 
examination was not needed.  The case has since been returned 
to the Board.

In his July 1998 Substantive Appeal, the veteran requested a 
Board hearing.  He was scheduled for such a hearing in August 
1999 but failed to report for that hearing.  His hearing 
request is therefore deemed withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has complained of stomach discomfort, 
occasional vomiting, and nausea; however, while several 
studies have shown large stomach folds, there is no evidence 
of eroded or ulcerated areas of the stomach.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7307 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran a comprehensive 
VA examination and has obtained all relevant records of 
reported medical treatment.

The VA's duty to notify the veteran, under the VCAA, of the 
evidence necessary to substantiate his claim has also been 
met.  The RO informed him of the need for such evidence in 
the April 1998 Statement of the Case.  Given that the actions 
by the RO reflect fundamental compliance with the VCAA, the 
Board finds that the veteran's appeal will not be adversely 
affected merely because the RO developed this appeal prior to 
enactment of the VCAA and did not inform him of its 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

In an April 1971 rating decision, the RO granted service 
connection for pylorospasm, with gastric atony, on the basis 
of service medical records showing treatment for stomach 
symptoms.  A zero percent evaluation was assigned, effective 
from February 1970.  The RO increased this evaluation to 10 
percent, effective December 1994, in an April 1996 rating 
decision in view of upper gastrointestinal system x-rays, 
dated in December 1995, showing thickened gastric folds that 
were compatible with gastritis.  The assigned 10 percent 
evaluation has since remained in effect and is at issue in 
this case.

The veteran was treated at a VA outpatient facility in 
February, July, and December of 1996 for various gastric 
complaints, including vomiting, nausea, and stomach 
irritation.  His use of Zantac was noted.

In August 1997, the veteran underwent a VA stomach 
examination, during which he complained of continuous 
"great" discomfort in the periumbilical region, occasional 
vomiting, and a loss of 15 pounds.  Upon examination, the 
veteran looked distressed, with abdominal guarding and 
generalized tenderness but no organomegaly, mass, or aneurysm 
was palpable.  A rectal examination revealed no hemorrhoids, 
and a stool sample was negative for occult blood.  The 
veteran's current weight was 187 pounds, with a maximum 
weight of 203 pounds noted.  He reported vomiting two times 
per month and melena seven to eight times a month.  In regard 
to the question of anemia, no pallor was noted.  The 
diagnosis was gastritis.  A subsequent series of upper 
gastrointestinal x-rays revealed mild diffuse prominence of 
gastric folds but were otherwise unremarkable, with no 
significant changes since 1995.  All other laboratory studies 
were within normal limits.  

VA pathological studies from December 1997 revealed mild 
superficial gastritis, positive for helicobacter.  Operative 
findings were largely negative, except for large soft folds 
and pylorus "more than expected."  The veteran subsequently 
complained of gastric distress in April 1998 and an irregular 
bowel in October 1998.  A colonoscopy performed in November 
1998 was within normal limits.  Subsequently, in November 
1998, the veteran complained of dyspepsia, diarrhea, and 
intermittent gas, but testing for occult blood was negative, 
with no further evaluation deemed necessary.  His weight at 
that time was 189 pounds.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's gastritis at the 10 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7307 
(2000).  Under this code section, a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis, with small 
nodular lesions and symptoms.  A 20 percent evaluation is in 
order in cases of multiple small eroded or ulcerated areas 
and symptoms.  Also, under the rating schedule, a sustained 
and appreciable weight loss over a period of time is a factor 
in evaluating gastrointestinal disorders.  However, minor 
weight loss or greater losses of weight for periods of a 
brief duration are not considered of importance in rating.  
38 C.F.R. § 4.112 (2000).

In this case, the veteran has complained of symptoms 
including stomach discomfort, occasional vomiting, and 
nausea.  However, studies of the veteran's stomach, while 
showing large folds, have not demonstrated any multiple small 
eroded areas or symptoms.  The Board is aware that the 
veteran has complained of a worsening of his condition since 
the August 1997 VA examination, but subsequent VA treatment 
records have shown only intermittent complaints and no 
evidence of new objective symptomatology.  As such, the Board 
concurs with the RO that a new examination is not needed in 
this case.

Moreover, while the veteran reported a 15 pound weight loss 
during his August 1997 VA examination, his most recent VA 
treatment record, from November 1998 shows a weight of 189 
pounds.  As the veteran's weight has been shown to have 
remained, on balance, unchanged over that 15 month period, 
the Board finds no evidence of sustained and appreciable 
weight loss as would warrant a higher evaluation in view of 
38 C.F.R. § 4.112 (2000).

The Board has considered all potentially applicable 
diagnostic criteria and observes that, in the April 1998 
Statement of the Case, the RO made reference to several 
diagnostic code sections concerning digestive ulcers.  
However, as no stomach ulceration has been shown by the VA's 
studies, there is no basis for an increased evaluation for a 
moderate duodenal or marginal (gastrojejunal) ulcer under 
Diagnostic Codes 7305 and 7306.  

Overall, there is no basis for a schedular evaluation in 
excess of 10 percent for the veteran's gastritis, and the 
preponderance of the evidence is therefore against his claim 
for that benefit.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 

Finally, the Board is aware that, in the April 1998 Statement 
of the Case, the veteran was informed of the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), regarding the assignment of 
extra-schedular ratings in exceptional cases.  However, the 
veteran has submitted no evidence showing that his service-
connected gastritis has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal. As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

ORDER

The claim of entitlement to an increased evaluation for 
gastritis, currently evaluated as 10 percent disabling, is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

